Citation Nr: 0739409	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-26 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional vascular disability claimed 
to be the result of February 1997 VA surgical treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service in the United 
States Navy from December 1959 to December 1963.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from June 2004 rating decision issued by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the appellant's claim for 
benefits pursuant to 38 U.S.C.A. § 1151 based on additional 
disability due to surgical treatment rendered at a VA 
hospital in February 1997.

In June 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  At that hearing, the 
appellant submitted a written waiver of RO consideration of 
additional VA medical treatment records - namely, those 
associated with the February 1997 inpatient surgery at a VA 
facility.  See 38 C.F.R. §§ 19.37, 20.1304.  However, that 
evidence was never added to the claims file and the Board 
finds the appellant's waiver to therefore be of no effect.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in May 2003, after the effective date, 
the amended provisions must be applied.  VAOPGCPREC 40-97.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.

Review of the evidence of record indicates that the appellant 
is seeking compensation for additional lower extremity 
vascular disability claimed as due to the angioplasty 
performed at a VA facility in February 1997.  He contends 
that said additional disability was caused by/related to that 
surgery, including the placement of stents.

The claims file includes only a few VA treatment records 
dated before the February 18, 1997 surgery; therefore, the 
nature and extent of the appellant's lower extremity vascular 
pathology prior to the February 1997 surgery is unknown.  In 
addition, neither the consent form for that surgery nor any 
of the inpatient records, including the operating room 
report, are of record.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete private and VA 
treatment records relating to his lower extremity vascular 
condition before, during and after the February 1997 surgery 
should be obtained and associated with the claims file.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence by the VA would have to be shown for a 
claimant to obtain compensation under the statute.  As noted 
above, the appellant's 38 U.S.C.A. § 1151 claim was filed in 
May 2003, so that the amended statute must be applied.  Id.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The evidence of record includes a VA medical opinion rendered 
in April 2004; however, as previously noted, the VA inpatient 
and surgical treatment records associated with the February 
1997 surgery have not been added to the claims file.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder)."  No medical opinion of record addresses the 
question of whether the post-surgery complications 
experienced by the appellant were reasonably foreseeable.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2007).

2.  All pertinent private and VA 
treatment records for the appellant dated 
prior to February 18, 1997 should be 
identified and obtained.  In addition, 
the complete original clinical records 
associated with the February 1997 
angioplasty procedure or complete legible 
copies should be obtained and associated 
with the claims file.  This should 
include the original informed consent 
forms, nurses' notes, all intra-operative 
reports, progress notes, doctors' notes 
and orders, imaging reports and all other 
handwritten information or else complete 
and legible copies of those records 
should be obtained.  These records should 
be associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by a VA vascular surgeon to 
determine the nature and etiology of the 
complications associated with the 
appellant's angioplasty surgery with 
stent placement.  

The reviewing surgeon should furnish 
opinions concerning the following:

        (a)  The manifestations of vascular 
pathology, especially of the lower 
extremities, present prior to the 
February 1997 angioplasty; and
        (b)  Whether the veteran developed 
any additional identifiable lower 
extremity disability or vascular 
disability or cardiac disability due to 
any VA treatment or care rendered in 
connection with the February 1997 
angioplasty.
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
lower extremity, vascular or cardiac 
pathology, was the result of an 
event not reasonably foreseeable; 

        (ii.) whether the course of 
treatment the veteran received 
related to the angioplasty was in 
any manner related to the 
development of any lower extremity, 
vascular or cardiac pathology, 
including whether the care was 
untimely or inadequate; and
        
        (iii) whether the course of 
treatment the veteran received from 
VA related to the February 1997 
angioplasty was in any manner 
related to the cause of the 
veteran's additional claimed lower 
extremity, vascular and cardiac 
disability, if any.

(The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

4.  Upon receipt of VA reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer for corrections 
or additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record, 
including the February 1997 inpatient VA 
treatment records, and re-adjudicate the 
38 U.S.C.A. § 1151 claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



